DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-30 of U.S. Application 16/841,853 filed on July 28, 2021 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 1, 11-13, 16, 17, 20, and 21 have been entered.
Claims 22-30 are added. 


Rejections under USC 102 and 103
“Applicant's arguments filed on July 28, 2021 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a current sensor system comprising: a through hole extending from the first major surface through a thickness of the conductor to the second major surface, wherein the through holes of each of the plurality of conductors is configured to carry a current and wherein the of each of the plurality of conductors are aligned with a common reference line in combination with the other limitations of the claim. 

Claims 2-12 are also allowed as they depend on allowed claim 1.

Regarding claim 13, the prior art of record taken alone or in combination fail to teach or suggest a method for determining a current in one or more of a plurality of conductors, the method comprising:  providing a plurality of conductors, each configured to carry a current to be measured and having extending from a first major surface of the conductor through a thickness of the conductor to a second, opposite major surface of the conductor; positioning the plurality of conductors relative to each other so that the of each conductor is aligned with a common reference line in combination with the other limitations of the claim.

Claims 14-19 are also allowed as they depend on allowed claim 13.

Regarding claim 20, the prior art of record taken alone or in combination fail to teach or suggest a current sensor system comprising: means for positioning each of the plurality of current sensors in an of a respective conductor of a plurality of conductors, each conductor having a first major surface, a second major surface opposite the first major surface, and 
Claim 21 is also allowed as they depend on allowed claim 20.

Regarding claim 22, the prior art of record taken alone or in combination fail to teach or suggest a current sensor system comprising: a plurality of conductors, each having a first major surface, a second major surface opposite the first major surface, and an aperture extending from the first major surface through a thickness of the conductor to the second major surface, wherein each of the plurality of conductors is configured to carry a current and wherein the apertures of each of the plurality of conductors are aligned with a common reference line in combination with the other limitations of the claim.

Claims 23-30-are also allowed as they depend on allowed claim 22.



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868